NOTE: This order is nonprecedential.
United States Court of Appeals
for the Federal Circuit
JAMES H. TARR,
Petiti0ner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Resp0n,dent.
2011-3208
Petition for review of the Merit Systems Protection
Board in case no. DE315HO90407-B-1.
ON MOTION
ORDER
James H. Tarr moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

TARR V. VA
2
FOR THE COURT
SEp 1 4  /s/ Jan Horba13[
Date J an H0rba1y
C1erk
cc: Ja1nes H. Tarr
Russe1l J. U ton, Esq. FiLEB
s21
p u.s.coum 0F APPEALs Fon
ms FEoErm. c1Rcun
SEP 14 2011
.|AN HOR-BALY
CLERK